Exhibit 10.16

INDEMNIFICATION AGREEMENT

INDEMNIFICATION AGREEMENT (the “Agreement”), dated as of [            ],
[            ], between Comverse Technology, Inc., a New York corporation (the
“Company”), and [            ] (the “Indemnitee”).

WHEREAS, it is essential to the Company to attract and retain as directors and
officers the most capable persons available;

WHEREAS, Indemnitee is or will be a director or officer of the Company;

WHEREAS, both the Company and Indemnitee recognize the risk of litigation and
other claims being asserted against directors and officers of public companies;

WHEREAS, the By-laws of the Company require the Company to indemnify and advance
expenses to its directors and officers to the fullest extent permitted by law
and the Indemnitee has been or will be serving as a director or officer of the
Company in part in reliance on such By-laws;

WHEREAS, in recognition of Indemnitee’s need for substantial protection against
personal liability in order to enhance Indemnitee’s continued service to the
Company in an effective manner, and Indemnitee’s reliance on the aforesaid
By-laws, and in part to provide Indemnitee with specific contractual assurance
that the protection promised by such By-laws will be available to Indemnitee,
regardless of, among other things, any amendment to or revocation of such
By-laws or any change in the composition of the Board of Directors of the
Company (the “Board of Directors”) or acquisition transaction relating to the
Company, the Company wishes to provide in this Agreement for the indemnification
of and the advancing of expenses to Indemnitee to the fullest extent (whether
partial or complete) permitted by law and as set forth in this Agreement, and,
to the extent insurance is maintained, for the continued coverage of Indemnitee
under the Company’s directors’ and officers’ liability insurance policies;

NOW, THEREFORE, in consideration of the premises and of Indemnitee continuing to
serve the Company directly or, at its request, another enterprise, and intending
to be legally bound hereby, the parties hereto agree as follows:

 

1. Certain Definitions:

 

  (a)

Change in Control: shall be deemed to have occurred if (i) any “person” (as such
term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934,
as amended), other than a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or an entity owned directly or indirectly
by the shareholders of the Company in substantially the same proportions as
their ownership of stock of the



--------------------------------------------------------------------------------

 

Company, is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
said Act), directly or indirectly, of securities of the Company representing 10%
or more of the total voting power represented by the Company’s then outstanding
Voting Securities (or 20% if such person is eligible to report such ownership on
Schedule 13G), or (ii) during any period of two consecutive years, individuals
who at the beginning of such period constitute the Board of Directors and any
new director whose election by the Board of Directors or nomination for election
by the Company’s shareholders was approved by a vote of at least two-thirds
(2/3) of the directors then still in office who either were directors at the
beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority thereof,
or (iii) the shareholders of the Company approve (x) a merger or consolidation
of the Company with any other entity, other than a merger or consolidation which
would result in the Voting Securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into Voting Securities of the surviving entity) at least 80% of
the total voting power represented by the Voting Securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation, or (y) a plan of complete liquidation of the Company or (z) an
agreement for the sale or disposition by the Company of (in one transaction or a
series of transactions) all or substantially all the Company’s assets.

 

  (b) Claim: any threatened, pending or completed action, suit, arbitration or
proceeding, or any inquiry or investigation, and any appeal thereof, whether
instituted by the Company or any other party (including, without limitation, any
governmental entity), that Indemnitee in good faith believes might lead to the
institution of any such action, suit, arbitration or proceeding, whether civil,
criminal, administrative, investigative or other.

 

  (c) Expenses: include all attorneys’ and experts’ fees, expenses and charges
and all other costs, expenses and obligations paid or incurred in connection
with investigating, defending, being a witness in or participating in (including
on appeal), or preparing to defend, be a witness in or participate in, any Claim
relating to any Indemnifiable Event (it being understood that Indemnitee shall
have the right to choose counsel to represent Indemnitee in any matter for which
an indemnification or Expense Advance might be sought under this Agreement).

 

  (d)

Indemnifiable Event: any event or occurrence, occurring prior to or after the
date of this Agreement, related to the fact that Indemnitee is, was or agreed to
serve as, a director, officer, employee, consultant, trustee, agent or fiduciary
of the Company, or is or was serving or agreed to serve, at the request of the
Company, as a director, officer, employee, consultant, trustee, agent or
fiduciary of another corporation, partnership, limited

 

2



--------------------------------------------------------------------------------

 

liability company, joint venture, employee benefit plan, trust or other entity
or enterprise, or by reason of anything done or not done by Indemnitee in any
such capacity.

 

  (e) Independent Legal Counsel: an attorney or firm of attorneys, selected in
accordance with the provisions of Section 3, who shall not have otherwise
performed services for the Company or any affiliate of the Company or Indemnitee
within the preceding five years (other than with respect to matters concerning
the rights of Indemnitee under this Agreement, or of other indemnitees under
similar indemnity agreements).

 

  (f) Potential Change in Control: shall be deemed to have occurred if (i) the
Company enters into an agreement the consummation of which would result in the
occurrence of a Change in Control; (ii) any person (including the Company)
publicly announces an intention to take or to consider taking actions which, if
consummated, would constitute a Change in Control; (iii) any person, other than
a trustee or other fiduciary holding securities under an employee benefit plan
of the Company or an entity owned, directly or indirectly, by the shareholders
of the Company in substantially the same proportions as their ownership of stock
of the Company, who is or becomes the beneficial owner, directly or indirectly,
of securities of the Company representing 9.5% or more of the combined voting
power of the Company’s then outstanding Voting Securities, increases such
person’s beneficial ownership of such securities by five percentage points
(5%) or more over the percentage so owned by such person; or (iv) the Board of
Directors adopts a resolution to the effect that, for purposes of this
Agreement, a Potential Change in Control has occurred.

 

  (g) Reviewing Party: any appropriate person or body consisting of a member or
members of the Board of Directors or any other person or body appointed by the
Board of Directors who is not a party to the particular Claim for which
Indemnitee is seeking indemnification, or Independent Legal Counsel.

 

  (h) Voting Securities: any securities of the Company which vote generally in
the election of directors.

 

2. Basic Indemnification Arrangement.

 

  (a)

In the event Indemnitee was, is or becomes a party to or witness or other
participant in, or is threatened to be made a party to or witness or other
participant in, a Claim by reason of (or arising all or in part out of) an
Indemnifiable Event, the Company shall indemnify Indemnitee to the fullest
extent permitted by law as soon as practicable, but in any event no later than
thirty days after written demand is presented to the Company,

 

3



--------------------------------------------------------------------------------

 

against any and all Expenses, judgments, fines (including excise taxes assessed
on the Indemnitee with respect to an employee benefit plan), penalties and
amounts paid in settlement (including all interest, assessments and other
charges paid or payable in connection with or in respect of such Expenses,
judgments, fines, penalties or amounts paid in settlement) of such Claim. If so
requested by Indemnitee, the Company shall advance (within two business days of
such request) any and all Expenses to Indemnitee (an “Expense Advance”) to the
extent permitted by law. Notwithstanding anything in this Agreement to the
contrary, prior to a Change in Control, Indemnitee shall not be entitled to
indemnification pursuant to this Agreement in connection with any Claim
initiated by Indemnitee, other than pursuant to Sections 5 or 20, unless the
Board of Directors has authorized or consented to the initiation of such Claim.

 

  (b)

Notwithstanding the foregoing, (i) the obligations of the Company under
Section 2(a) shall be subject to the condition that the Reviewing Party shall
not have determined (in a written opinion, in any case in which the Independent
Legal Counsel referred to in Section 3 hereof is involved) that Indemnitee would
not be permitted to be indemnified under applicable law, and (ii) the obligation
of the Company to make an Expense Advance pursuant to Section 2(a) shall be
subject to the condition that, if, when and to the extent that the Reviewing
Party determines that Indemnitee would not be permitted to be indemnified under
applicable law, the Company shall be entitled to be reimbursed by Indemnitee
(who hereby agrees to reimburse the Company) for all such amounts theretofore
paid; provided, however, that if Indemnitee has commenced or thereafter
commences legal proceedings in a court of competent jurisdiction to secure a
determination that Indemnitee should be indemnified under applicable law, any
determination made by the Reviewing Party that Indemnitee would not be permitted
to be indemnified under applicable law shall not be binding and Indemnitee shall
not be required to reimburse the Company for any Expense Advance until a final
judicial determination is made with respect thereto (as to which all rights of
appeal therefrom have been exhausted or lapsed). If there has not been a Change
in Control, the Reviewing Party shall be selected by the Board of Directors and,
if there has been a Change in Control (other than a Change in Control which has
been approved by a majority of the Board of Directors who were directors
immediately prior to such Change in Control), the Reviewing Party shall be the
Independent Legal Counsel referred to in Section 3 hereof. If there has been no
determination by the Reviewing Party within thirty days or if the Reviewing
Party determines that Indemnitee would not be permitted to be indemnified in
whole or in part under applicable law, Indemnitee shall have the right to
commence litigation in any court of competent jurisdiction seeking an initial
determination by the court or challenging any such determination by the
Reviewing Party or any aspect thereof,

 

4



--------------------------------------------------------------------------------

 

including the legal or factual bases therefor, and the Company hereby consents
to service of process and to appear in any such proceeding. Any determination by
the Reviewing Party otherwise shall be conclusive and binding on the Company and
Indemnitee.

 

3. Change in Control. The Company agrees that, if there is a Change in Control
of the Company (other than a Change in Control which has been approved by a
majority of the Board of Directors who were directors immediately prior to such
Change in Control), then, with respect to all matters thereafter arising
concerning the rights of Indemnitee to indemnity payments and Expense Advances
under this Agreement or any other agreement or the Company’s By-laws now or
hereafter in effect relating to Claims for Indemnifiable Events, the Company
shall seek legal advice only from Independent Legal Counsel selected by
Indemnitee and approved by the Company (which approval shall not be unreasonably
withheld or delayed). Such counsel, among other things, shall render its written
opinion to the Company and Indemnitee as to whether and to what extent the
Indemnitee would be permitted to be indemnified under applicable law. The
Company agrees to promptly pay the reasonable fees of the Independent Legal
Counsel and to indemnify fully such counsel against any and all expenses
(including attorneys’ fees), claims, liabilities and damages arising out of or
relating to this Agreement or its engagement pursuant hereto.

 

4.

Establishment of Trust. In the event of a Potential Change in Control, to the
extent permitted by law, the Company shall, upon written request by Indemnitee,
create a trust for the benefit of Indemnitee and, from time to time upon written
request of Indemnitee, shall fund such trust in an amount sufficient to satisfy
any and all Expenses reasonably anticipated at the time of each such request to
be incurred in connection with investigating, preparing for and defending any
Claim relating to an Indemnifiable Event, and any and all judgments, fines,
penalties and settlement amounts of any and all Claims relating to an
Indemnifiable Event from time to time actually paid or claimed, reasonably
anticipated or proposed to be paid. The amount or amounts to be deposited in the
trust pursuant to the foregoing funding obligation shall be determined by the
Reviewing Party, in any case in which the Independent Legal Counsel referred to
above is involved. The terms of the trust shall provide that upon a Change in
Control (i) the trust shall not be revoked or the principal thereof invaded,
without the written consent of the Indemnitee, (ii) the trustee shall advance,
within two business days of a request by the Indemnitee, any and all Expenses to
the Indemnitee (and the Indemnitee hereby agrees to reimburse the trust under
the circumstances under which the Indemnitee would be required to reimburse the
Company under Section 2(b) of this Agreement), (iii) the trust shall continue to
be funded by the Company in accordance with the funding obligation set forth
above, (iv) the trustee shall promptly pay to Indemnitee all amounts for which
Indemnitee shall be entitled to indemnification pursuant to this Agreement or
otherwise, and (v) all unexpended funds in such trust shall revert to the
Company upon a final determination by the

 

5



--------------------------------------------------------------------------------

 

Reviewing Party or a court of competent jurisdiction, as the case may be, that
Indemnitee has been fully indemnified under the terms of this Agreement. The
trustee shall be a bank, trust company or other financial institution chosen by
Indemnitee. Nothing in this Section 4 shall relieve the Company of any of its
obligations under this Agreement.

 

5. Indemnification for Additional Expenses. The Company shall indemnify
Indemnitee against any and all expenses (including attorneys’ fees) and, if
requested by Indemnitee, shall (within two business days of such request)
advance such expenses to Indemnitee, which are incurred by Indemnitee in
connection with any action brought by Indemnitee for (i) indemnification or
advance payment of Expenses by the Company under this Agreement or any other
agreement or the Company’s By-laws now or hereafter in effect relating to Claims
for Indemnifiable Events and/or (ii) recovery under any directors’ and officers’
liability insurance policies maintained by the Company, regardless of whether
Indemnitee ultimately is determined to be entitled to such indemnification,
advance expense payment or insurance recovery, as the case may be.

 

6. Partial Indemnity, Etc. If Indemnitee is entitled under any provision of this
Agreement to indemnification by the Company for some or a portion of the
Expenses, judgments, fines, penalties and amounts paid in settlement of a Claim
but not, however, for all of the total amount thereof, the Company shall
nevertheless indemnify Indemnitee for the portion thereof to which Indemnitee is
entitled. Moreover, notwithstanding any other provision of this Agreement, to
the extent that Indemnitee has been successful on the merits or otherwise in
defense of any or all Claims relating in whole or in part to an Indemnifiable
Event or in defense of any issue or matter therein, including dismissal without
prejudice, Indemnitee shall be indemnified against all Expenses incurred in
connection therewith.

 

7. Burden of Proof. In connection with any determination by the Reviewing Party
or otherwise as to whether Indemnitee is entitled to be indemnified hereunder
the burden of proof shall be on the Company to establish that Indemnitee is not
so entitled.

 

8. Settlement. The Company shall not, without the prior written consent of
Indemnitee, effect any settlement of any threatened or pending Claim to which
Indemnitee is or could have been a party, unless such settlement solely involves
the payment of money and includes an unconditional release of Indemnitee from
all liability on any claims that are the subject matter of such Claim.

 

9.

No Presumptions. For purposes of this Agreement, the termination of any claim,
action, suit or proceeding, by judgment, order, settlement (whether with or
without court approval) or conviction, or upon a plea of nolo contendere, or its
equivalent, shall not create a presumption that Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has

 

6



--------------------------------------------------------------------------------

 

determined that indemnification is not permitted by applicable law. In addition,
neither the failure of the Reviewing Party to have made a determination as to
whether Indemnitee has met any particular standard of conduct or had any
particular belief, nor an actual determination by the Reviewing Party that
Indemnitee has not met such standard of conduct or did not have such belief,
prior to the commencement of legal proceedings by Indemnitee to secure a
judicial determination that Indemnitee should be indemnified under applicable
law shall be a defense to Indemnitee’s claim or create a presumption that
Indemnitee has not met any particular standard of conduct or did not have any
particular belief.

 

10. Nonexclusivity, Etc. The rights of the Indemnitee hereunder shall be in
addition to any other rights Indemnitee may have under the Company’s By-laws,
the New York Business Corporation Law, any vote of shareholders or disinterested
directors or otherwise. To the extent that a change in the New York Business
Corporation Law (whether by statute or judicial decision) permits greater
indemnification by agreement than would be afforded currently under the
Company’s By-laws and this Agreement, it is the intent of the parties hereto
that Indemnitee shall enjoy by this Agreement the greater benefits so afforded
by such change. To the extent that a change in the New York Business Corporation
Law (whether by statute or judicial decision) narrows the right of the Company
to indemnify its directors and officers, such changes, to the extent not
otherwise required by law, shall have no effect on this Agreement or the
parties’ rights and obligations hereunder. No repeal or modification of the
Company’s Certificate of Incorporation or By-laws shall in any way diminish or
adversely affect the rights of the Indemnitee under this Agreement.

 

11. Liability Insurance. To the extent the Company maintains an insurance policy
or policies providing directors’ and officers’ liability insurance, Indemnitee
shall be covered by such policy or policies, in accordance with its or their
terms, to the maximum extent of the coverage available for any Company director
or officer. If, at the time of the receipt of a demand for indemnification or
Expense Advance, the Company maintains directors’ and officers’ liability
insurance, the Company shall give prompt notice of the commencement of such
proceeding to the insurers in accordance with the procedures set forth in the
insurance policies. The Company shall thereafter take all necessary or desirable
action to cause such insurers to pay, on behalf of the Indemnitee, all amounts
payable as a result of such proceeding in accordance with the terms of such
policies.

 

12. Period of Limitations. No legal action shall be brought and no cause of
action shall be asserted by or in the right of the Company against Indemnitee,
Indemnitee’s spouse, heirs, executors or personal or legal representatives after
the expiration of two years from the date of accrual of such cause of action,
and any claim or cause of action of the Company shall be extinguished and deemed
released unless asserted by the timely filing of a legal action within such
two-year period; provided, however, that if any shorter period of limitations is
otherwise applicable to any such cause of action, such shorter period shall
govern.

 

7



--------------------------------------------------------------------------------

13. Amendments, Etc. No supplement, modification or amendment of this Agreement
shall be binding unless executed in writing by both of the parties hereto. No
waiver of any of the provisions of this Agreement shall be effective unless in
writing executed by party sought to be charged, and no waiver shall be deemed or
shall constitute a waiver of any other provisions hereof (whether or not
similar) nor shall such waiver constitute a continuing waiver.

 

14. Subrogation. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and shall do everything that
may be necessary to secure such rights, including the execution of such
documents necessary to enable the Company effectively to bring suit to enforce
such rights.

 

15. No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment in connection with any Claim made against
Indemnitee to the extent Indemnitee has otherwise actually received payment
(under any insurance policy or otherwise) of the amounts otherwise indemnifiable
hereunder.

 

16. Successors; Binding Effect. This Agreement shall be binding upon and inure
to the benefit of and be enforceable by the parties hereto and their respective
successors, assigns, including any direct or indirect successor by purchase,
merger, consolidation or otherwise to all or substantially all of the business
and/or assets of the Company, spouses, heirs, executors and personal and legal
representatives. This Agreement shall continue in effect regardless of whether
Indemnitee continues to serve as an officer or director of the Company or of any
other enterprise at the Company’s request.

 

17. Severability. The provisions of this Agreement shall be severable in the
event that any of the provisions hereof (including any provision within a single
section, paragraph or sentence) are held by a court of competent jurisdiction to
be invalid, void or otherwise unenforceable in any respect, and the validity and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired and shall remain enforceable
to the fullest extent permitted by law. Furthermore, if such invalid or
unenforceable undertaking may be modified or amended so as to be valid and
enforceable as a matter of law, such undertaking will be deemed to have been
modified or amended, and any competent court or arbitrator are hereby authorized
to modify or amend such undertaking, so as to be valid and enforceable to the
maximum extent permitted by law.

 

18.

Notices. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed duly given (i) if delivered by
hand to, and received by, the party addressee, on the date of such receipt or
(ii) if mailed by domestic certified or registered mail with postage prepaid,
upon actual

 

8



--------------------------------------------------------------------------------

 

receipt. Addresses for notice to any party are shown on the signature page of
this Agreement, or as subsequently modified by written notice.

 

19. Additional Acts, Etc. If for the validation of any of the undertakings in
this Agreement any act, resolution, approval or other procedure is required, the
Company undertakes to cause such act, resolution, approval or other procedure to
be affected or adopted in a manner that will enable the Company to fulfill its
obligations under this Agreement.

 

20. Fees and Expenses of Enforcement. It is the intent of the Company that
Indemnitee not be required to incur legal fees and or other Expenses associated
with the interpretation, enforcement or defense of Indemnitee’s rights under
this Agreement by litigation or otherwise because the cost and expense thereof
would substantially detract from the benefits intended to be extended to the
Indemnitee hereunder. Accordingly, without limiting the generality or effect of
any other provision hereof, if it should appear to Indemnitee that the Company
has failed to comply with any of its obligations under this Agreement or in the
event that the Company or any other person takes or threatens to take any action
to declare this Agreement void or unenforceable, or institutes any litigation or
other action or proceeding designed to deny, or to recover from, the Indemnitee
the benefits provided or intended to be provided to the Indemnitee hereunder,
the Company irrevocably authorizes the Indemnitee from time to time to retain
counsel of Indemnitee’s choice, at the expense of the Company, to advise and
represent the Indemnitee in connection with any such interpretation, enforcement
or defense, including without limitation the initiation or defense of any
litigation or other legal action, whether by or against the Company or any
director, officer, shareholder or other person affiliated with the Company.
Without respect to whether the Indemnitee prevails, in whole or in part, in
connection with any of the foregoing, the Company will pay and be solely
financially responsible for any and all attorneys’ and related fees and expenses
incurred by the Indemnitee in connection with any of the foregoing.

 

21. Specific Performance. The parties recognize that if any provision of this
Agreement is violated by the Company, Indemnitee may be without an adequate
remedy at law. Accordingly, in the event of any such violation, Indemnitee shall
be entitled, if Indemnitee so elects, to institute proceedings, either in law or
at equity, to obtain damages, to enforce specific performance, to enjoin such
violation, or to obtain any relief or any combination of the foregoing as
Indemnitee may elect to pursue.

 

22. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York applicable to
contracts made and to be performed in such state without giving effect to the
principles of conflicts of laws.

 

9



--------------------------------------------------------------------------------

23. Effective Date. This Agreement shall become effective on the first day on
which the Indemnitee commences employment with the Company, currently scheduled
for [            ], [            ].

[Execution Page Follows]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement this     
day of [            ], [            ].

 

Comverse Technology, Inc.

By:

 

 

 

Name:

 

Title:

 

Address:

Indemnitee

By:

 

 

 

Name:

 

Address:

 

11